Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 1 of 35 PageID# 1665




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
  NAVIENT SOLUTIONS, LLC,
        Plaintiff,
        v.

  DEPARTMENT OF EDUCATION and DR.           Case No.: 1:21-cv-324-TSE-MSN
  MIGUEL CARDONA, Secretary of
  Education, in His Official Capacity,

        Defendants.


                      SUPPLEMENTAL ADMINISTRATIVE RECORD
                             VOLUME 3 (Pages 1486-517)
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 2 of 35 PageID# 1666




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 3 of 35 PageID# 1667




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 4 of 35 PageID# 1668




                                       1486
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 5 of 35 PageID# 1669




                                       1487
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 6 of 35 PageID# 1670




                                       1488
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 7 of 35 PageID# 1671




                                       1489
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 8 of 35 PageID# 1672




                                       1490
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 9 of 35 PageID# 1673




                                       1491
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 10 of 35 PageID# 1674




                                       1492
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 11 of 35 PageID# 1675




                                       1493
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 12 of 35 PageID# 1676




                                       1494
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 13 of 35 PageID# 1677




                                       1495
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 14 of 35 PageID# 1678




                                       1496
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 15 of 35 PageID# 1679




                                       1497
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 16 of 35 PageID# 1680




                                       1498
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 17 of 35 PageID# 1681




                                       1499
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 18 of 35 PageID# 1682




                                       1500
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 19 of 35 PageID# 1683




                                       1501
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 20 of 35 PageID# 1684




                                       1502
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 21 of 35 PageID# 1685




                                       1503
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 22 of 35 PageID# 1686




                                       1504
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 23 of 35 PageID# 1687




                                       1505
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 24 of 35 PageID# 1688




                                       1506
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 25 of 35 PageID# 1689




                                       1507
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 26 of 35 PageID# 1690




                                       1508
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 27 of 35 PageID# 1691




                                       1509
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 28 of 35 PageID# 1692




                                       1510
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 29 of 35 PageID# 1693




                                       1511
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 30 of 35 PageID# 1694




                                       1512
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 31 of 35 PageID# 1695




                                       1513
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 32 of 35 PageID# 1696




                                       1514
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 33 of 35 PageID# 1697




                                       1515
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 34 of 35 PageID# 1698




                                       1516
Case 1:21-cv-00324-TSE-MSN Document 36-1 Filed 06/23/21 Page 35 of 35 PageID# 1699




                                       1517
